DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a continuation of U.S. application Ser. No. 15/344,309, filed Nov. 4, 2016, which claims the benefit of U.S. Provisional Application No. 62/264,280, filed on Dec. 7, 2015, is acknowledged.
 
Specification
The disclosure is objected to because of the following informalities:
Paragraph [00045], “FIG. 1A” should be amended to read “FIG. 1A.”
Paragraph [00048], “FIG. 2A-D” should be amended to read “FIGS. 2A-D”.
Paragraph [000158], “radioopacity” should be amended to read “radiopacity”.
Paragraph [000192], “is are” should be amended to read “are”.  
Paragraph [000192], “of the of the chamber 5920” should be amended to read “of the chamber 5920”.
Paragraph [000340], “radioopaque” should be amended to read “radiopaque”.
Paragraph [000340], “18 barr” should be amended to read “18 bar”.


Claim Objections
Claim 1, line 5, “an elongate slit” should be amended to read “the elongate slit”, which is referred back to “an elongate slit” in line 3.
Claim 6, line 3, “to first end” should be amended to read “to a first end”.
Claim 6, line 6, “placing a capsule of a gastric balloon assembly” should be amended to read “placing a capsule of the gastric balloon assembly”, which is referred back to “a gastric balloon assembly” in line 3.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abad Belando (WO 2016/046427 A1. Examiner notes that US 2017/0290694 is used as an English translation because this patent application publication is a 371 of WO 2016/046427).

 Referring to claim 1,  Abad Belando discloses a device (Fig. 4) for delivering an intragastric balloon, comprising: 
an elongate tube 2 (Fig. 4 and para [0047]) comprising a body 22 and an elongate slit 221 (Fig. 4 and para [0047]), the body having a through-bore 221 extending from a first orifice (the opening near lead line 124 and compartment 125 as shown in Fig. 4) of the elongate tube to a second orifice (the opening at the proximal end 121 as shown in Fig. 4) of the elongate tube, and [[an]] the elongate slit extending through the body from the first orifice to the second orifice (since the width of the elongate slit and the width of the through-bore are not fully defined in the claim. Examiner contends that Abad discloses that the elongate slit is part of the through-bore because the width of the through-bore and the width of elongate slit are the same); and 
a gastric balloon assembly 51, 5, 4 (Fig. 4 and para [0047]) reversibly attached to the second orifice, the gastric balloon assembly comprising an inflation catheter 5 engaged with a gastric balloon 4 and extending out of the first orifice, wherein the elongate slit is sized and shaped for the inflation catheter to pass therethrough (para [0047]). 

Referring to claim 3, Abad Belando discloses the device according to claim 1, wherein the body is flexible (para [0025]: “Preferably, the distal end of said main body is more slender and more flexible than the proximal end of the body.” Based on this disclosure Examiner contends that one of ordinary skill in the art would understand that the body must be flexible to prevent damage to the throat and the esophagus of the patient when the device is inserted into the throat and the esophagus). 

Referring to claim 5, Abad Belando discloses the device according to claim 1, wherein the body comprises a release mechanism 1251 (para [0057]: “As the balloon -4- inflates, the smooth, soft surface -1251- of said internal compartment -125- starts to give way until broken by the inflation pressure of the balloon -4-, as shown in FIG. 5.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application Referring subject to AIA  35 U.S.C. 102 and 103 (or Referring subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed Referring set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention Referring a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention is made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized Referring follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103(a) Referring being unpatentable over Brister et al. (US 2013/0226219, which is cited in the IDS filed on August 15, 2019) in view of Abad Belando (WO 2016/046427 A1. Examiner notes that US 2017/0290694 is used as an English translation because this patent application publication is a 371 of WO 2016/046427).

Referring to claim 1, Brister discloses a device for assisting a patient in swallowing an intragastric balloon (para [0145]. Figs. 8A-9A, 11 A, 20 and 45 show a catheter and a gastric balloon removably coupled to the distal end of the catheter). In paragraph [0145] Brister discloses “a self-sealing valve system is attached to the balloon (e.g., on its inside surface) that is "universal" or compatible with the swallowable catheter and a physician-assisted catheter. The valve system serves to allow for balloon inflation using a miniature catheter that includes a needle assembly and also provides a mechanism for detachment of the catheter after inflation has been completed.” In paragraph [0181] Brister discloses “In addition, a catheter can be used for administering a gastric balloon that is similar to balloon catheters used in angioplasty termed "over-the-wire" or rapid exchange catheters (FIG. 13). In this case where the patients attempts to swallow the catheter but fails so the stiff catheter--or physician assisted catheter can slide over the flexible catheter and the balloon can be pushed down in the same manner as the physician-assisted catheter.” Based on the  disclosures above, one of ordinary skill in the art would understand that the physician-assisted catheter or a catheter as disclosed in paragraph [0181] would have a body, first orifice and a second orifice. Thus, the physician-assisted catheter or the stiff catheter as disclosed in paragraph [0181] read on the limitation of “an elongate tube comprising a body, the body having a through bore extending from a first orifice of the elongate tube to a second orifice of the elongate tube” and the swallowable catheter, miniature catheter and the balloon, which is removeably coupled to the distal end of swallowable catheter and miniature catheter read on the limitation of “a gastric balloon assembly reversibly attached to the second orifice, the gastric balloon assembly comprising an inflation catheter engaged with a gastric balloon and extending out of the first orifice”.

Again referring to claim 1, Brister discloses the invention substantially as claimed except for disclosing the elongate slit extending through the body from the first orifice to the second orifice, wherein the elongate slit is sized and shaped for the inflation catheter to pass therethrough. 

Again referring to claim 1, however, in the same field of endeavor, which is a device for delivering a gastric balloon, Abad Belando discloses an elongate tube 2 (Fig. 4 and para [0047]) comprising a body 22 and an elongate slit 221 (Fig. 4 and para This simpler embodiment retains the ability to completely remove the sheath easily and without requiring two hands.” (col. 5, lines 6-16 and Fig. 3)). In view of Abad Belando’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s invention to have provided an elongate slit, which extends from the proximal to the distal ends of the physician-assisted catheter (para [0141]) or stiff catheter (para [0181]) of Brister so that it too would have the same advantage.

Referring to claims 2 and 3, Brister/Abad Belando fails to disclose the body of assist-catheter comprises a biocompatible polymer. Examiner notes that Brister and Abad Belando discloses the catheters are made from a flexible polymeric material. It would have been obvious to one having ordinary skill in the art at before the effective filling date the invention to manufacture the assist-catheter of Brister from a flexible and biocompatible polymer to prevent toxic release into patient body and to prevent the device from injure the throat and esophagus of patient. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis 

Referring to claim 4, Brister discloses the gastric balloon assembly comprises a capsule attached to the first orifice by a press-fit (Examiner notes that the balloon catheter assembly of Brister should be press-fit through the elongate slit since Abad Belando suggested that the gastric balloon catheter is press-fit through the elongate slit).
 
Referring to claim 6, Brister discloses a method for assisting a patient in swallowing a gastric balloon assembly, comprising: 
providing a gastric balloon assembly reversibly attached to first end of a push-assist catheter (para [0145]. Figs. 8A-9A, 11 A, 20 and 45. Para [0181]: “the stiff catheter--or physician assisted catheter can slide over the flexible catheter and the balloon can be pushed down in the same manner as the physician-assisted catheter.” Examiner notes that the inflation catheter at proximal end of the balloon is side the physician assisted catheter or stiff catheter and the proximal end of the balloon is engaged with the distal end of the physician assisted catheter or stiff catheter.)
holding the push-assist catheter by a second end (para [0181]: “the stiff catheter--or physician assisted catheter can slide over the flexible catheter and the balloon can be pushed down in the same manner as the physician-assisted catheter.”); 
placing a capsule of a gastric balloon assembly at a back of a patient's throat (para [0158]: “The catheter is designed such that a portion of the catheter can be bundled or wrapped upon itself for delivery with the encapsulated balloon, allowing the patient to swallow both catheter and balloon for delivery to the stomach.”); 
detaching the capsule from the first end (para [0157]: “After inflation the catheter can be detached from the balloon valve and pulled back through the mouth.”); 
passing an inflation catheter of the gastric balloon assembly through a slit of the push-assist catheter (according to the disclosure in paragraph [0181] of Brister, gastric balloon catheter of Brister would be inserted into the slit of the modified elongate body, which is the physician assisted catheter or stiff catheter, of Brister);
withdrawing the push-assist catheter from a mouth of the patient (after the gastric balloon is swallowed into the stomach of the patient, the surgeon must withdraw the inflation catheter and physician assisted catheter or stiff catheter from the patient).

Claim 5 is rejected under 35 U.S.C. 103(a) Referring being unpatentable over Brister et al. in view of Abad Belando as applied to claim 1 above and further in view of Kieturakis et al. (US 2002/0091405).

Referring to claim 5, Brister/Abad Belando discloses the invention substantially as claimed except for disclosing the body comprises a release mechanism. However, Kieturakis discloses that providing two finger rings 109 (Fig. 1) at the proximal end of an elongate tube 106, which includes an elongate slit 108 (para [0065]), facilitate removing the elongate tube from the catheter along the elongate slit (para [0068]). In view of Kieturakis’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of Applicant’s invention to have provided finger rings similar to 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 18, respectively, of U.S. Patent No. 10,335,303 (hereinafter “the patent”). 
Referring to claim 1, the difference between claim 1 of the patent application and the patent lies in the fact that claim 1 of the patent further discloses “a handle member; and an engagement subassembly comprising a female portion and a male portion, wherein the engagement subassembly is configured and arranged for threading the inflation catheter into and engaging the elongate tube.” and is thus much more specific. The more specific anticipates the broader. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially claimed the same invention.
Claims 2-3 are rejected by claims 2-3, respectively, of the patent.
Claim 6 is rejected by claim 18 of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771